Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 2, 4, 6, 8, 10-12, 17-19, 21, 24, 25, and 33-41 are cancelled.  Claims 42-45 are new.   Claims 1, 3, 5, 7, 9, 13-16, 20, 22, 23, 26-32 and 42-45 are pending and under examination.  

Priority
The instant application is a continuation of US application 13/173,701 filed on 06/30/2011, which claims priority from US provisional application 61/361,177 filed on 07/02/2010.  

Information Disclosure Statement
	The Information Disclosure Statement filed on 2/4/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 45 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittert US 5000869.
“An agent that reacts to release oxygen” will be read as any agent that may be involved in a reaction that could release oxygen in some manner.  This could be an enzyme that breaks oxygen from a molecule, a reactant involved in the reaction for release of oxygen, or a compound that contains oxygen that could be removed during a reactions (see paragraphs 67, 71 and 122 of the instant specification, which provides for various, but not limited ways, that oxygen can be released).  Oxygen can be released by reaction of a compound containing oxygen atoms or through enzymes that can release oxygen from compounds.  
“Delayed release” is provides for a coating over the active agent that prevents its immediate release in the stomach following oral administration to a subject.  Thus, any coating that has this capability of delaying release of the active agent in the environment of the stomach including, but not limited to, enteric coatings or intestinal enzyme degraded coatings will be considered to read as a delayed release coating (see instant specification, paragraph 59).  
Dittert teaches a polymer coated halogenated glycoluril (abstract and claims of Dittert).  This compound has two double bonded oxygens (abstract).  Dittert teaches the polymer coating capable of hydrating and dissolving at a pH of greater than 6.0 or from 7.2 to 11 (abstract).  Dittert teaches that coating is provided by a microencapsulation technique (column 4).  Dittert teaches enteric coating materials (column 6).  
.  

Claim 45 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez WO 1992017400.  
Gonzalez teaches sodium percarbonate with a protective coating (abstract).  Gonzalez teaches that the coating has polymers like cellulose derivatives (see examples of Gonzalez and claim 3 of Gonzalez). Such polymeric coating as exemplified would allow for delayed release of the sodium percarbonate.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 13-16, 22, 23, 26-32, and 42-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnum WO 2015000053.
“An agent that reacts to release oxygen” will be read as any agent that may be involved in a reaction that could release oxygen in some manner.  This could be an enzyme that breaks oxygen from a molecule, a reactant involved in the reaction for release of oxygen, or a compound that contains oxygen that could be removed during a reactions (see paragraphs 67, 71 and 122 of the instant specification, which provides for various, but not limited ways, that oxygen can be released).  Oxygen can be released by reaction of a compound containing oxygen atoms or through enzymes that can release oxygen from compounds.  
“Delayed release” is provides for a coating over the active agent that prevents its immediate release in the stomach following oral administration to a subject.  Thus, any coating that has this capability of delaying release of the active agent in the environment of the stomach including, but not limited to, enteric coatings or intestinal enzyme degraded coatings will be considered to read as a delayed release coating (see instant specification, paragraph 59).  
Farnum teaches “The present document describes an enzyme formulation comprising an enzyme mixture comprising from about 5% to about 35% (wt/wt) of a fungal protease enzyme; and from about 1.5% to about 50% (wt/wt) of at least one polysaccharide digesting enzyme; in 
One of ordinary skill in the art at the time of instant filing would have included catalase (an enzyme agent that reacts to form oxygen) in an enteric/delayed release coated particle or microsphere as these are acceptable carriers of Farnum to contain formulations with catalase. Farnum provides for oral delivery.  Furthermore, Farnum also provides for capsules and sachets.  Farnum provides for various conditions of subjects that would be treated with its formulations 
In relation to claims 13-16, Farnum sees the delayed release coating as being optimizable for release in various parts of the digestive tract.  Thus, the enteric coating utilized would be optimizable for this purposes.  
In regards to claims 30-32, Farnum teaches orally administering a formulation with an enzyme capable of reacting with biologically present hydrogen peroxide to form oxygen and water, and thus, when it reaches the colon via delayed release, it will be capable of altering the microbiota (intestinal microbes) as indicated in these claims.  As Farnum meets the limitation of claim 1, oral administration and release of the actives in the colon, it is capable of providing these results. 
In regards to the size range of the particles, microspheres would be within the range of 3.0 mm or less.
In regards to claim 42, this claim is toward the use of an assay to test release of oxygen and not to the method of treating or the composition used in the method of treating.  In setting up an assay for catalase one of ordinary skill in the art would add hydrogen peroxide based on teachings of Farnum regarding the reaction of catalase with hydrogen peroxide to form oxygen and water.  
In regards to the amount of the one agent, Farnum provides for an overlapping range of active ingredient(s) (MPEP 2144.05).  

s 7, 9 and 20 in addition to Claims 1, 5, 13-16, 22, 23, 26-32, and 42-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnum WO 2015000053 and Gonzalez US 2015/0125525.
Farnum teaches the claims as discussed above.
Farnum does not provide for the limitations of claims 7, 9 and 20 regarding the subcoat (layer between delayed release coating and core), the weight ratio of the delayed release coating to the core, and the size of the cores of the particles.
Gonzalez ‘525 teaches a delayed drug release formulation with a core comprising an inner layer and an outer layer (abstract and claim 1 of Gonzalez ‘525).  Gonzalez ‘525 teaches “The outer layer comprises a mixture of a first polymeric material which is susceptible to attack by colonic bacteria, and a second polymeric material which has a pH threshold at about pH 5 or above” (abstract).  Gonzalez teaches the second polymeric material can be enteric material (paragraphs 45 and 46).  Gonzalez ‘525 teaches the thickness of the outer coating of 10 microns to 150 microns (paragraph 65).  Gonzalez teaches cores having a diameter of 0.2 mm to 4 mm for pellets or mini-tablets (paragraphs 104 and 105).  Gonzalez teaches the core comprises a drug (active agent) (paragraph 112).  Gonzalez teaches the inner layer (paragraph 67).  Examples of Gonzalez ‘525 teaches examples of drug containing cores with inner layer and outer layer.  Gonzalez provides for colonic release of the drugs (paragraph 107).  Gonzalez provides the advantage of the delayed release formulation is accelerated release of drug when exposed to colonic conditions (abstract). 
One of ordinary skill in the art at the time of instant filing would have provided a method of treating overweight and obese subjects with a dual coated drug core for colonic release by the teachings of Gonzalez to release catalase containing formulations of Farnum as Farnum provides .  

Claims 1, 5, 13-16, 22, 23, 26-32, and 42-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ijichi JP2005336072A in view of Farnum WO 2015000053.
Ijichi teaches a diabetic nephropathy inhibiting agent comprising superoxide dismutase (an enzyme capable of releasing oxygen from peroxide) (abstract and claims of Ijichi).  Ijichi teaches oral administration (abstract). Ijichi provides for various dosage forms known for oral administration including capsules, granules, particles and powders (English translation).  Ijichi teaches “Action of SOD: 2O 2 − + 2H + → H 2 O 2 + O 2; Catalase action: 2H 2 O 2 → O 2 + 2H 2 O” (English translation).  Ijichi teaches use of a type II diabetic mouse model (last paragraph of Ijichi).  Ijichi teaches a dose that is appropriate for prophylaxis or therapy of a condition, but usually 1 to 25 mg of superoxide dismutase (English translation).  Ijichi teaches the formulation of SOD has digestion resistance and can be absorbed from the intestinal tract (English translation). 
Ijichi does not teach a delayed release coating with characteristics of the claims.  
Farnum teaches “The present document describes an enzyme formulation comprising an enzyme mixture comprising from about 5% to about 35% (wt/wt) of a fungal protease enzyme; and from about 1.5% to about 50% (wt/wt) of at least one polysaccharide digesting enzyme; in combination with an acceptable pharmaceutical carrier.” (abstract).  Farnum teaches catalase as an enzyme for the formulation (claim 6 of Farnum and paragraphs 2 and 97-102).  Farnum 
One of ordinary skill in the art at the time of instant filing would have included superoxide dismutase (an enzyme agent that reacts to form oxygen) by teachings of Ijichi in an enteric/delayed release coated particle or microsphere as these are acceptable enzyme carriers of Farnum to contain formulations with superoxide dismutase as an enzyme that reacts with hydrogen peroxide. Farnum and Ijichi provide for oral delivery.  Furthermore, Farnum also provides for capsules and sachets.  Ijichi teaches diabetic nephropathy (a condition of patients with diabetes) while Farnum provides for various conditions of subjects that would be treated 
In relation to claims 13-16, Farnum sees the delayed release coating as being optimizable for release in various parts of the digestive tract.  Thus, the enteric coating utilized would be optimizable for this purposes.  
In regards to claims 30-32, Farnum teaches orally administering a formulation with an enzyme capable of reacting with biologically present hydrogen peroxide to form oxygen and water, and thus, when it reaches the colon via delayed release, it will be capable of altering the microbiota (intestinal microbes) as indicated in these claims.  As Farnum meets the limitation of claim 1, oral administration and release of the actives in the colon, it is capable of providing these results.  When one of ordinary skill in the art substitutes superoxide dismutase in formulations of Farnum as it is another enzyme capable of breaking down hydrogen peroxide, it will also be capable of altering the colonic microbiota as such.  
In regards to the size range of the particles, microspheres would be within the range of 3.0 mm or less.
In regards to claim 42, this claim is toward the use of an assay to test release of oxygen and not to the method of treating or the composition used in the method of treating.  In setting up an assay for catalase one of ordinary skill in the art would add hydrogen peroxide based on teachings of Farnum regarding the reaction of catalase with hydrogen peroxide to form oxygen and water.  
In regards to the amount of the one agent, Farnum provides for an overlapping range of active ingredient(s) (MPEP 2144.05).  Ijichi also teaches an overlapping range along with allowing for one to change the amount based on desired therapy.  

Claims 7, 9 and 20 in addition to Claims 1, 5, 13-16, 22, 23, 26-32, and 42-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ijichi JP2005336072A; Farnum WO 2015000053 and Gonzalez US 2015/0125525.
Ijichi and Farnum teaches the claims as discussed above. 
Ijichi and Farnum do not provide for the limitations of claims 7, 9 and 20 regarding the subcoat (layer between delayed release coating and core), the weight ratio of the delayed release coating to the core, and the size of the cores of the particles.
Gonzalez ‘525 teaches a delayed drug release formulation with a core comprising an inner layer and an outer layer (abstract and claim 1 of Gonzalez ‘525).  Gonzalez ‘525 teaches “The outer layer comprises a mixture of a first polymeric material which is susceptible to attack by colonic bacteria, and a second polymeric material which has a pH threshold at about pH 5 or above” (abstract).  Gonzalez teaches the second polymeric material can be enteric material (paragraphs 45 and 46).  Gonzalez ‘525 teaches the thickness of the outer coating of 10 microns to 150 microns (paragraph 65).  Gonzalez teaches cores having a diameter of 0.2 mm to 4 mm for pellets or mini-tablets (paragraphs 104 and 105).  Gonzalez teaches the core comprises a drug (active agent) (paragraph 112).  Gonzalez teaches the inner layer (paragraph 67).  Examples of Gonzalez ‘525 teaches examples of drug containing cores with inner layer and outer layer.  Gonzalez provides for colonic release of the drugs (paragraph 107).  Gonzalez provides the advantage of the delayed release formulation is accelerated release of drug when exposed to colonic conditions (abstract). 
One of ordinary skill in the art at the time of instant filing would have provided a method of treating overweight and obese subjects with weight related-conditions with a dual coated drug 

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7, 9, 13-16, 20, 22, 23, 26-32 and 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10945974. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a method of weight management with a composition having an agent that can react to release oxygen in a coated particulate having a delayed release coating and a core that contains the agent.  In the case of ‘974 the agent is provides as sodium percarbonate.  

Claims 1, 3, 5, 7, 9, 13-16, 20, 22, 23, 26-32 and 42-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59-98 of copending Application No. 17/158,786 (reference application). Although the claims at issue are not each claim set provides for a method of treating a metabolic disorder (a disorder associated with weight) with a composition having an agent that can react to release oxygen in a coated particulate having a delayed release coating and a core that contains the agent.  ‘786 provides for an oxygen releasing composition with a peroxide and provides for sodium percarbonate.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5, 7, 9, 13-16, 20, 22, 23, 26-32 and 42-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59-88 of copending Application No. 17/180,256 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a method of weight loss/weight management with a composition having an agent that can react to release oxygen in a coated particulate having a delayed release/enteric coating and a core that contains the agent.  ‘256 provides for an oxygen releasing composition with a peroxide (sodium percarbonate is a type of peroxide).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 7, 9, 13-16, 20, 22, 23, 26-32 and 42-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59-82 of copending Application No. 17/188,655 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Advisory Notice
	The prior art does not teach or motive the limitation of claim 3 (sodium percarbonate as the agent that reacts to release oxygen) in relation to the instantly claimed method of claim 1.  Thus, claim 1 can become allowable if the applicant imports the limitation of claim 3 into claim 1 and files the terminal disclaimers as necessitated to overcome ODP rejections.  

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK V STEVENS/
Examiner, Art Unit 1613